DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2021; 04/29/2020; 01/03/2020; 10/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “maker” in claims 1-17 is used by the claims to mean “marker,” while the accepted meaning is “creator.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination the term “maker” is interpreted to mean “marker”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 17 describes a program.  
Further, Applicant's specification, at paragraph 75, fails to explicitly define the scope of a program.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed program is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlers et al. (US 20140221822 A1).
Regarding Claim 1, Ehlers et al. teaches an information processing apparatus (Figure 1, Element 10), comprising:
a control unit that acquires information (Figure 1, Element 16) regarding a maker portion shown in a tomographic image of an eye which is subjected to a surgical operation through a surgical tool including a resin portion including the maker portion and detects a position or attitude of the surgical tool on a basis of the information regarding the maker portion (Paragraph 34; Paragraphs 36-41).
Regarding Claim 2, Ehlers et al. teaches the information processing apparatus according to claim 1, Ehlers et al. further teaches wherein the control unit generates, on a basis of the detected position or attitude of the surgical tool, position or attitude information of the surgical tool for presenting the position or attitude of the surgical tool to a user (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 3, Ehlers et al. teaches the information processing apparatus according to claim 2, Ehlers et al. further teaches wherein the control unit arranges the position or attitude information of the surgical tool in the tomographic image (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 4, Ehlers et al. teaches the information processing apparatus according to claim 2, Ehlers et al. further teaches wherein the control unit arranges the position or attitude information of the surgical tool in a front image of the eye (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 5, Ehlers et al. teaches the information processing apparatus according to claim 1, Ehlers et al. further teaches wherein the control unit detects an amount-of-deviation of the position or attitude of the surgical tool with respect to a tomographic surface for acquiring the tomographic image on a basis of the detected position or attitude of the surgical tool (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 6, Ehlers et al. teaches the information processing apparatus according to claim 5, Ehlers et al. further teaches wherein the control unit generates amount-of-deviation information for presenting the amount-of-deviation to a user on a basis of the detected amount-of-deviation (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 7, Ehlers et al. teaches the information processing apparatus according to claim 6, Ehlers et al. further teaches wherein the control unit generates the amount-of-deviation information on a basis of the information regarding the maker portion (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 8, Ehlers et al. teaches the information processing apparatus according to claim 5, Ehlers et al. further teaches wherein the control unit changes the tomographic surface on a basis of the detected amount-of-deviation (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 9, Ehlers et al. teaches the information processing apparatus according to claim 1, Ehlers et al. further teaches wherein the maker portion includes a particular geometric pattern (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47).
Regarding Claim 10, Ehlers et al. teaches the information processing apparatus according to claim 9, Ehlers et al. further teaches wherein the maker portion includes a first maker and a second maker, and the first maker and the second maker are arranged in the resin portion such that when the surgical tool is rotated around an axis along a longitudinal direction of the surgical tool, a distance between the first maker and the second maker in the longitudinal direction varies in accordance with the rotation in a tomographic image along the longitudinal direction (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47; clearly teaches potentially using multiple instruments each with their own markers and the detection of each marker to match the motions of the instruments relatively to each other and the target, inherently includes many possible orientations of multiple instruments and tracks any such movement including longitudinal and orthogonal movements).
Regarding Claim 11, Ehlers et al. teaches the information processing apparatus according to claim 9, Ehlers et al. further teaches wherein the maker portion includes a first maker and a second maker, and the first maker and the second maker are arranged in the resin portion such that when the surgical tool is rotated around an axis along a longitudinal direction of the surgical tool, an angle between the first maker and the second maker around the axis varies in accordance with the rotation in the tomographic image along a direction orthogonal to the length direction (Paragraphs 30-34; Paragraphs 36-41; Paragraphs 45-47; clearly teaches potentially using multiple instruments each with their own markers and the detection of each marker to match the motions of the instruments relatively to each other and the target, inherently includes many possible orientations of multiple instruments and tracks any such movement including longitudinal and orthogonal movements).
Claims 12-15 have similar limitations to those claimed in claims 1, and 9-11 and are rejected for the similar reasons as used above.
Method claim 16 is drawn to the method of using corresponding apparatus claimed in claim 1 and is rejected for similar reasons as used above.
Claim 17 has limitations similar to those of claims 1 and 16 above and is rejected for similar reasons as used above. Ehlers et al. further teaches a program that causes a computer to execute (Paragraph 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483